Citation Nr: 0712260	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-38 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran's total disability rating based on 
individual unemployability (TDIU) was properly terminated 
effective May 1, 1981, for purposes of establishing 
entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran had active service from October 1942 to March 
1947.  He died in July 1990, and the appellant is his 
surviving spouse.  This matter is before the Board by October 
13, 2006 Order of the United States Court of Appeals for 
Veterans Claims (Court) which endorsed a Joint Motion by the 
parties (Joint Motion) requesting that the Court vacate and 
remand, for compliance with the instructions by the Joint 
Motion, the Board's January 9, 2006 decision that denied the 
appellant entitlement to accrued benefits based on a claim 
seeking restoration of a total disability rating due to 
individual unemployability (TDIU).  Notably, the Joint Motion 
(at top of p.2) stipulated that the correct issue to be 
addressed is whether the veteran's TDIU was properly 
terminated.  The issue has been recharacterized accordingly, 
along with further detail to reflect the appellant's standing 
in the matter.  In December 2005, the Board had granted a 
motion to advance the case on the Board's docket due to the 
appellant's advanced age.


FINDINGS OF FACT

1.  The issue before the Board (as stipulated by both 
parties) is whether the veteran's TDIU was properly 
terminated (by February 1981 rating decision). 

2.  In a September 8, 2003 decision the Board found that the 
termination of the veteran's TDIU by the RO in 1981 was final 
and was not clearly and unmistakably erroneous.

3.  The appellant appealed that decision to the Court; 
pursuant to Stipulated Agreement by the parties dated October 
12, 2004, which (at p.4 ) indicated that the appellant agreed 
that her appeal of the Board's September 2003 decision shall 
be terminated with prejudice as to all issues addressed in 
that decision, the Court, by Order dated October 19, 2004, 
dismissed her appeal of the Board's September 2003 decision.  


CONCLUSION OF LAW

As the matter is res judicata, the Board has no jurisdiction 
to address a claim challenging the propriety of a termination 
of TDIU.  38 U.S.C.A. §§ 7104, 7252 (West 2002 & Supp. 2005); 
38 C.F.R. § 20.101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, a December 1975 rating decision increased the 
rating for the veteran's anxiety reaction to 70 percent, and 
awarded TDIU, based solely on the veteran's inability to work 
because of his psychiatric disability, effective February 
1975.  Thereafter, he underwent a VA psychiatric examination 
in January 1981.  Based on this examination, by rating 
decision in February 1981, the RO reduced the rating for the 
psychiatric disability to 50 percent, effective May 1, 1981, 
and also terminated the TDIU rating, likewise from that date.  
The veteran appealed the February 1981 rating decision, 
requesting reinstatement of a total rating.  A Statement of 
the Case (SOC) in the matter was issued in June 1981.  The 
veteran did not file a formal substantive appeal.  He 
submitted additional evidence, which the RO addressed as 
claims for increase, including for TDIU, in September and 
October 1981 rating decisions denying increase.  The veteran 
received notice of both decisions, and of his appellate 
rights as to the two ratings.    

The veteran died in July 1990.  By rating decision in April 
1991, the RO denied service connection for the cause of the 
veteran's death.  By rating decision in February 2000, the RO 
denied the appellant's claim for DIC benefits under 
38 U.S.C.A. § 1151.  By rating decision in July 2001, the RO 
denied DIC benefits under 38 U.S.C.A. § 1318.  The appellant 
appealed these denials.  

A September 8, 2003 Board decision denied service connection 
for the cause of the veteran's death, denied DIC benefits 
under 38 U.S.C.A. § 1151, and denied DIC benefits under 38 
U.S.C.A. § 1318.  In the September 2003 decision the Board 
determined that February 1981 rating decision which 
terminated the veteran's TDIU was final, and was not clearly 
and unmistakably erroneous.  The appellant then appealed the 
Board's September 2003 decision to the Court.  

The case was settled by Joint Motion to Terminate the Appeal 
by the parties, which asked that the appellant be granted DIC 
benefits under 38 U.S.C.A. § 1318.  The Stipulated Agreement 
by the parties dated October 12, 2004 (to which the 
appellant's attorney was party) included in pertinent part 
(See #4 at p.4) that the appellant agreed that her appeal of 
the Board's September 8, 2003 decision "shall be terminated, 
with prejudice (emphasis added), as to all issues addressed 
in the September 8, 2003 BVA decision".  An October 19, 2004 
Order by the Court terminated the appellant's appeal of the 
Board's September 8, 2003 Board decision "on terms set forth 
in a settlement agreement between the parties".    

As noted above, this matter is before the Board by Order of 
the Court that remanded for compliance with the instructions 
in the joint motion the appeal of the Board's January 9, 2006 
decision.  Significantly, the Joint Motion stipulates (at p. 
2, top paragraph) that the correct issue is whether the 
veteran's TDIU was properly terminated.  This stated issue is 
res judicata.  (See September 2003 Board decision, Finding of 
Fact #6 at p. 3, 4; Conclusion of Law #4 at p. 4; discussion 
at p. 18 et. seq.  See also United States Court of Appeals 
for Veterans Claims Order dated October 19, 2004; Joint 
Motion (by the Parties) to Terminate the Appeal, dated 
October 12, 2004; and Stipulated Agreement dated October 12, 
2004.)  Accordingly, the Board has no jurisdiction to address 
the stated issue, and the appeal in the matter must be 
dismissed.  See 38 U.S.C.A. §§ 7104(a)(limiting to one review 
on appeal to the Secretary); 7105(d)(5)(authorizing 
dismissal); 7252(finality of Court's dismissal of appeal of 
September 8, 2003 Board decision

Finally, the October 2006 Joint Motion also notes that the 
Board was required to consider whether the appellant had been 
given adequate notice of the need to submit evidence or 
argument on the propriety of the TDIU termination question 
and an opportunity to submit such evidence and argument.  
Inasmuch as the Board finds it has no jurisdiction to address 
the stated issue, the Board concludes that notice of the need 
to submit evidence or argument in the matter was not 
necessary, as such notice would have been, and remains, 
pointless.    


ORDER

The appeal as to whether the veteran's TDIU rating was 
properly terminated effective May 1, 1981, for purposes of 
establishing entitlement to accrued benefits is dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


